Citation Nr: 0121322	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  01-05 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1940 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, wherein the veteran's claim for 
an increased evaluation for bilateral pes planus was denied.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran's pes planus is manifested by complaints of 
pain on manipulation and swelling, and objective findings of 
well-aligned Achilles tendons, 2 degrees of heel valgus 
bilaterally, non-callused skin, and relief of pain with 
orthotics and insoles.


CONCLUSION OF LAW

The criteria for an increased evaluation for bilateral pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. § 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.71a, Diagnostic Code 5276 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (hereinafter,  "VCAA") was enacted during the 
pendency of this appeal.  This law sets forth requirements 
for assisting a claimant in developing the facts pertinent to 
his or her claim and applies to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

Although the RO did not have the benefit of the explicit 
provisions of the VCAA, the veteran was given notice in the 
November 2000 rating decision and April 2001 statement of the 
case of the relevant laws and regulations, and provided the 
precise language of all of the criteria for the diagnostic 
code under which his disability is evaluated.  As a result, 
the veteran has been fully informed of what additional 
evidence and information is required with regard to his 
claim.  The veteran is aware of his right to a personal 
hearing, although he has declined to avail himself of that 
right during the current appeal.  The veteran indicated where 
he has received treatment for his service-connected pes 
planus and the RO has developed the claim by obtaining these 
medical records, which have been associated with the file.  
Furthermore, the findings of a September 2000 VA examination 
have been associated with the file.  Under these 
circumstances, further development and further expending of 
VA's resources in regards to the veteran's claim of 
entitlement to an increased evaluation for pes planus is not 
warranted.  See 38 U.S.C.A. § 5103A, 5107 (West Supp. 2001).



Factual Background

A November 1945 rating decision granted service connection 
for bilateral pes planus and assigned a 10 percent evaluation 
based on the severity of his disability.

Progress notes from an Allentown, Pennsylvania VA Clinic 
dated in May 2000 indicate his chief complaint was painful 
feet.  He related a history of occasional leg cramps and 
indicated no previous treatment other than wearing tie shoes.  
On examination there were no open lesions on the feet.  Pes 
valgoplanus was noted bilaterally with the left being greater 
than the right.

In June 2000 the veteran submitted a claim for an increase 
evaluation for bilateral pes planus.

Allentown VA Clinic records dated in August 2000 show that 
his flat feet were treated with PW minor shoes with insoles 
and orthotics.  The veteran indicated that his foot pain had 
"eased off" with the above combination.  On examination 
there were no open lesions on the feet.  The PW shoes were 
noted to be worn, but not worn out.

The veteran underwent a VA examination in September 2000.  He 
indicated that the corrective shoes he received through VA 
had help alleviate the pain in his feet.  He also walked a 
mile each day for exercise.  The veteran walked with a normal 
heel-toe reciprocal gait and stood normally. On examination, 
the feet had bony protuberances and bone spurs around his 
left first metatarsophalangeal joint.  There was no evidence 
of foot edema or instability.  The skin on his feet showed no 
evidence of calluses or breakdown.  He appeared to have 
bilateral pes planus that was quite stiff and not passively 
correctable.  He had well-aligned Achilles tendons that did 
not shift when he walked, there was no Achilles tendon 
tenderness, and there was about two degrees of heel valgus 
that was rigid in nature.

In the veteran's substantive appeal dated in April 2001, he 
complained of pain on manipulation of the feet and swelling.

Analysis

The veteran contends the RO erred by failing to increase the 
evaluation of his service-connected pes planus.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

The veteran's service-connected bilateral pes planus is 
currently evaluated as 10 percent disabling pursuant to 
Diagnostic Code 5276, acquired flatfoot.  According to this 
Diagnostic Code a zero percent evaluation is warranted for 
mild pes planus with symptoms relieved by built-up shoes or 
arch support.  A 10 percent evaluation is warranted for 
moderate pes planus unilaterally or bilaterally manifested by 
a weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet.  An evaluation of 20 percent for unilateral and 30 
percent for bilateral severe pes planus is warranted with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation on use, and characteristic 
callosities.  An evaluation of 30 percent for unilateral and 
50 percent for bilateral pronounced pes planus is warranted 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

As an initial matter, the 10 percent evaluation for the pes 
planus disability is protected and cannot be reduced.  
38 U.S.C.A. § 3.951 (2000). 

With regard to an increase, the Board finds that the 
disability picture presented in the evidence does not warrant 
an evaluation greater than 10 percent.  The September 2000 VA 
examination report shows that there was no evidence of marked 
deformity or calluses with regard to his feet.  The veteran 
was observed to have a normal heel to toe gait and a normal 
stance.  The two degrees of heel valgus noted does not 
present an abnormality that is consistent with severe pes 
planus.  Although the veteran's statements and Allentown VA 
Clinic records note the veteran's complaints of foot pain, 
the medical evidence of record does not contain any objective 
findings of accentuated pain on manipulation and use or 
swelling on use.  

Under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board must 
consider functional impairment due to pain.  While the 
veteran complained of pain associated with the disability at 
issue, "a finding of functional loss due to pain must be 
'supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. 
Brown, 10 Vet.App. 80, 85 (1997).  While the veteran 
subjectively complained of foot pain, the pathology and 
objective observations of the claimant's behavior do not 
satisfy the requirements for a higher evaluation.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating.  

Based on the foregoing, the veteran's bilateral pes planus is 
not demonstrative of any of the criteria to warrant a 30 
percent evaluation.

A higher evaluation of 50 percent is also not warranted 
because in addition to reasons why the criteria for a 30 
percent evaluation have not been met, there were no severe 
spasms of the Achillis tendons on manipulation.  In fact, the 
tendons did not even shift when he walked.  Furthermore, the 
veteran stated more than once that orthotics and special 
shoes have helped alleviate foot pain.

Since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for bilateral pes 
planus, the benefit of the doubt doctrine does not apply and 
the claim is denied.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 


ORDER

Entitlement to an increased evaluation for pes planus is 
denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals




 

